Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-61589-CIV-ALTMAN/Hunt

  T&G CORPORATION,

          Plaintiff,
  v.

  UNITED CASUALTY & SURETY
  INSURANCE COMPANY,

        Defendant.
  ________________________________/

                                                 ORDER

          The Plaintiff, a general contractor, sued the Defendant, its subcontractor’s surety, in state

  court after the subcontractor defaulted and the surety (allegedly) failed to fulfil its obligations under

  the contract. Because the two parties—Plaintiff and Defendant—are diverse, and given that the case

  involves hundreds of thousands of dollars, the surety removed the action to this Court. The Plaintiff

  now wants to join the subcontractor as a second defendant. The problem, of course, is that the

  subcontractor is—like the Plaintiff—a citizen of Florida. Since there’s no federal question here, the

  subcontractor’s appearance would force the Court to remand the case to state court.

          Federal courts admittedly review these kinds of requests with suspicion. Often, the plaintiffs

  have no legitimate reason—other than remand—to add the non-diverse defendants. Here, though,

  the Plaintiff did have a good reason for leaving the subcontractor out of the original complaint. When

  the Plaintiff first sued the Defendant in state court, all indications were that the subcontractor would

  enter bankruptcy. The Plaintiff thus justifiably feared that the bankruptcy court’s ensuing stay would

  preclude its claims against the subcontractor. Since then, however, the subcontractor (who didn’t end

  up declaring bankruptcy) demanded payment from the Plaintiff—a demand it’s been unwilling to set

  aside. Some portion of that demand includes the very same payment the Defendant is here seeking to
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 2 of 14



  “offset” against the Plaintiff’s potential damages. The Plaintiff also owes the subcontractor money on

  another project. That wouldn’t matter much except that the governing subcontracts contain “cross-

  default” provisions, which appear to allow the Plaintiff to “stack” the balance from one project on

  top of the other. This is important because, without this “stacking,” the Plaintiff would be subject to

  a stringent damages cap that could sharply curtail its recovery in this case.

          If this all sounds a bit confusing, that’s because it is. This case straddles the muddled

  intersection between several complex contractual provisions signed by three different parties—all of

  whom should be permitted to resolve their outstanding issues in one case, rather than in two separate

  cases. Unfortunately for the Defendant, that means this case cannot proceed in federal court. As this

  summation makes plain, the Plaintiff’s motion for leave to amend its complaint, to add a non-diverse

  defendant, and to remand is GRANTED.

                                               BACKGROUND

          The Plaintiff, T&G Corporation, d/b/a T&G Constructors (“T&G”), entered into a contract

  with the School Board of Broward County to renovate the Morrow Elementary School building in

  Broward County, Florida (the “Morrow Project”). See Compl. [ECF No. 1-3] ¶ 5. T&G subcontracted

  the electrical work on the project to Celeiro Electrical Contractor LLC (“Celeiro”). Id. ¶ 6. The

  Morrow Subcontract required Celeiro to obtain two bonds from the Defendant, United Casualty &

  Surety Company. Id. ¶ 7. Those bonds, which named T&G as obligee and beneficiary, required the

  Defendant (1) to “pay in full for all losses, damages, expenses, costs, and attorney’s fees, including all

  appellate proceedings, that [T&G] sustains because of a default by [Celeiro] under the Subcontract,”

  and (2) to “pay in full all claimants . . . and to indemnify [T&G] for all damages attorney’s fees and

  costs it incurred, or will incur.” Id. ¶¶ 7, 12, 23. We refer to these obligations, respectively, as the

  “Performance Bond” and the “Payment Bond”—together, simply, “the Bonds.”




                                                       2
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 3 of 14



          In July of 2020, T&G filed this Complaint against the Defendant in state court, alleging that

  the Defendant failed to fulfill its obligations under the Bonds after Celeiro defaulted on the Morrow

  Subcontract. Id. ¶¶ 13–14, 16, 24. Relying on this Court’s diversity jurisdiction, the Defendant removed

  the case on August 5, 2020, see Notice of Removal [ECF No. 1] ¶ 5. Once in federal court, the

  Defendant answered with counterclaims of its own, alleging that (1) T&G owed the Defendant for

  claims the Defendant had paid out under the Payment Bond, see Answer and Counterclaim [ECF No.

  6] ¶¶ 7–8, and that (2) as subrogee to Celeiro’s contractual rights, the Defendant was entitled to certain

  offsets and attorneys’ fees under the Morrow Subcontract, see id. ¶¶ 9–18.

          A few days after the Court entered a Scheduling Order [ECF No. 12], T&G moved to amend

  the Complaint to add Celeiro as a defendant. See Motion for Leave to Amend to Add Non-Diverse

  Defendant and Remand (“Motion”) [ECF No. 14]. Because Celeiro, like T&G, is a citizen of Florida,

  the proposed amendment would strip the Court of subject-matter jurisdiction and compel a remand

  to state court. See id. ¶¶ 1, 8.

          In support of the Motion, T&G says that it didn’t name Celeiro in the original Complaint

  because, at the time, it believed that Celeiro would enter bankruptcy—just as Celeiro’s principal,

  Roberto Celeiro Albar, had done. Id. ¶ 2. Moreover, according to T&G, after Mr. Albar’s bankruptcy,

  Celeiro began demanding payment for work it had completed on the Morrow Project. Id. ¶ 3. This, in

  turn, is the very same money the Defendant is now seeking to offset as Celeiro’s subrogee in this case.

  Id. T&G would thus prefer to include Celeiro as a co-defendant because, otherwise, T&G could find

  itself in the unenviable position of having to defend itself against identical claims in two different fora.

  Id. at 5. What’s worse, T&G notes that Celeiro is also demanding payment for work it completed on

  another project—renovations at the Tamarac Elementary School (the “Tamarac Project”). See Reply at

  2. And, T&G says, this second claim—which T&G doesn’t really dispute—is subject to a “cross-

  default” provision that, in essence, permits outstanding claims from the Morrow and Tamarac Projects


                                                       3
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 4 of 14



  to be calculated together. See Affidavit of Joe Easton (“Easton Aff.”) [ECF No. 16-1] ¶ 4. This claim

  agglomeration is important because it would (theoretically) allow T&G to exceed the Performance

  Bond cap of $404,000 that would otherwise govern T&G’s claims against the Defendant. See Hearing;

  see also Performance Bond, No. UCSX372X1063, Document 00620 (“Performance Bond”) [ECF No.

  14-3], Ex. 2-A, at 1.

          The Defendant, of course, would prefer to stay here, in federal court. In its view, T&G has no

  real claims against Celeiro—as evidenced by T&G’s decision not to sue Celeiro in the first instance.

  See Defendant’s Response in Opposition to Plaintiff’s Motion for Leave (“Response”) [ECF No. 15]

  ¶¶ 1, 2, 18–20. And, given that T&G filed its Motion soon after removal—but before any discovery

  had taken place—the Defendant insists that T&G is using the specter of an unlikely Celeiro claim to

  get what it really wants: a remand to state court. Id. The Defendant also tries to parry T&G’s thrusts

  by pointing out that Celeiro had not actually filed for bankruptcy in July of 2020—and, therefore,

  could have been sued, see id. ¶ 20; that this case could easily proceed without Celeiro both because

  T&G has its own case files and because any Celeiro-centric evidence could be obtained through third-

  party discovery, see id. ¶ 27; that T&G won’t be prejudiced by Celeiro’s absence because the Defendant

  is solvent and can satisfy any adverse judgment, see id. ¶ 28; that T&G can still sue Celeiro in state

  court, see id. ¶ 29; that T&G’s proposed amended complaint doesn’t seek a declaratory judgment—

  and so, doesn’t actually dispute that Celeiro is entitled to the offsets, see id. ¶ 30; and that Celeiro is

  willing to release any claims it may have against T&G, see id. ¶ 31. In support of this final contention,

  the Defendant appends as an exhibit a September 15, 2020 email that one of its lawyers sent to T&G,

  copying one of Celeiro’s lawyers and purporting to memorialize Celeiro’s willingness to release its

  claims against T&G. See id. at Ex. 1-A.

          The Court held a hearing on January 28, 2021, at which the parties presented their oral

  arguments. See Jan. 28, 2021 Hearing (“Hearing”) [ECF No. 23]. As relevant here, the parties


                                                      4
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 5 of 14



  represented that, as of the date of the hearing, Celeiro had neither released its claims against T&G nor

  otherwise confirmed its willingness to do so. This Order follows.

                                                  THE LAW

          Because the Motion seeks both joinder and remand, it isn’t governed by the liberal pleading

  standard of FED. R. CIV. P. 15(a)(2), which instructs courts to grant leave freely when “justice so

  requires.” Instead, in resolving the Motion, this Court must look to 28 U.S.C. § 1447(e), which

  provides, in pertinent part, as follows: “If after removal the plaintiff seeks to join additional defendants

  whose joinder would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder

  and remand the action to the State court.”

          The Court therefore has two options: deny joinder or permit it and remand the case. See Ingram

  v. CSX Transp., Inc., 146 F.3d 858, 862 (11th Cir. 1998). Four factors—referred to as the Hensgens

  factors—guide this decision: “(1) the extent to which the purpose of the amendment is to defeat

  federal jurisdiction; (2) whether [the movant] has been dilatory in asking for the amendment; (3)

  whether [the movant] will be significantly injured if the amendment is not allowed; and (4) any other

  factors bearing on the equities.” Simon v. Howmedica Osteonics Corp., 981 F. Supp. 2d 1232, 1237 (S.D.

  Fla. 2012) (citing Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987)). Although the procedural

  choice is a binary one, the Court has “broad discretion in weighing these factors” and in deciding

  which route to take. See Dever v. Family Dollar Stores of Ga., LLC, 755 F. App’x 866, 869 (11th Cir. 2018).

                                                  ANALYSIS

          This is a close call. The Defendant’s arguments are well-taken, and some of T&G’s actions—

  in particular, its failure to include a declaratory-judgment count in its proposed amended complaint—

  smell of forum-shopping. In the end, though, T&G has shown that joining the three parties together

  in one case will be the most efficient way of litigating the various competing interests while avoiding




                                                       5
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 6 of 14



  the pitfalls of parallel—and duplicative—litigation. The Hensgens factors, in short, favor joinder. We

  review each in turn.

          First, the purpose and timing of the Motion. Generally, it’s true, courts are suspicious of a

  plaintiff’s efforts to join a non-diverse defendant after removal—but before any discovery has been

  taken—particularly where, as here, the plaintiff knew about the non-diverse defendant all along. See,

  e.g., Alleyne v. Am. Sec. Ins. Co., 2011 WL 12711451, at *3 (S.D. Fla. Apr. 12, 2011). But “[t]he mere fact

  that the requested amendment would divest the Court of its jurisdiction does not, in itself, establish

  that   Plaintiff’s     motive   in    seeking     amendment       is    to   accomplish      this    aim.”

  Fiddler’s Creek Cmty. Dev. Dist. 2 v. U.S. Bank Nat’l Ass’n, 2012 WL 2358295, at *3 (M.D. Fla. June 20,

  2012). And T&G did have a good reason not to sue Celeiro in state court: all indications were that

  Celeiro was going into bankruptcy, see Motion ¶ 2, where the bankruptcy court’s automatic stay would

  have precluded T&G’s claims, see 11 U.S.C. § 362(a). And, while Celeiro didn’t ultimately declare

  bankruptcy, it (notably) did begin seeking payments from T&G on the Morrow Subcontract, see

  Motion ¶ 3—thus giving T&G a new (and valid) reason to add Celeiro to the case.

          The Defendant asks the Court to ignore these Celeiro developments because (it says) Celeiro

  is willing to release its claims against T&G. We address this issue in more detail below and explain

  why the Defendant’s release argument isn’t persuasive. The point here, though, is that, even if this

  were true—even if Celeiro did intend to release T&G—the Defendant only sent T&G “confirmation”

  of Celeiro’s intent in a September 15, 2020 email, two weeks after T&G filed this Motion (and just two

  days before the Defendant responded). See Response at Ex. 1-A. In other words, T&G didn’t know

  about Celeiro’s (purported) willingness to release its claims until after T&G filed the Motion—a

  sequence of events that strongly undermines the Defendant’s position that the Motion is purely a

  tactic to defeat jurisdiction. In short, when Celeiro began demanding payment, T&G could have

  reasonably believed that it faced parallel state-court litigation over the same contractual offsets. And,


                                                      6
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 7 of 14



  even according to the Defendant’s telling, T&G had no reason to think that Celeiro was willing to

  release those claims. T&G thus had legitimate reasons—having nothing to do with stripping this Court

  of jurisdiction—for moving to add Celeiro after removal. 1 This first factor, then, weighs in favor of

  joinder.

             Second, T&G didn’t create any unnecessary delay—nor could its pace be characterized as

  “dilatory.” See, e.g., Simon, 981 F. Supp. 2d at 1237 (courts should consider whether the plaintiff was

  “dilatory” in seeking joinder). Indeed, it filed this Motion on September 3, 2020, see Motion—well

  within the Court’s amended pleading deadline, see Scheduling Order (setting an amended pleading

  deadline of October 19, 2020). This second factor likewise militates in favor of joinder.

             Third, T&G would be prejudiced if it were prohibited from joining Celeiro to this case. Here,

  again, we focus on the threat of parallel litigation. As the Middle District of Alabama explained in

  Godwin v. Nat’l Union Fire Ins. Co. of Pittsburgh, 2006 WL 3924795, at *2 (M.D. Ala. Dec. 15, 2006), “the

  burden of having to prosecute two separate lawsuits is a significant injury which, although it does not

  mandate allowing the amendment, weighs in favor of permitting the joinder.” The Defendant



  1
           This case is therefore distinguishable from the cases the Defendant cites, in which the plaintiffs
  were—quite transparently and without valid justification—trying to undermine the courts’
  jurisdiction. Take Vazquez v. Lowe’s Home Centers, Inc., 2007 WL 128823 (M.D. Fla. Jan. 12, 2007).
  There, the plaintiff sued Lowe’s in state court after she slipped and fell in a Lowe’s store. Id. at *1.
  After Lowe’s removed the case, the plaintiff sought to join two non-diverse Lowe’s employees as co-
  defendants. Id. Notably, there was no evidence that the employees were, as here, demanding payments
  from the plaintiff or threatening to countersue her—nor was there any claim that the plaintiff and the
  employees were engaged in some ongoing commercial relationship. See generally id. There was also no
  evidence that anything happened after removal to change the plaintiff’s calculus. There were thus no
  moving parts or subsequent developments in the case—as there are in this case—that could have
  triggered the need to join the employees (other than the plaintiff’s desire to return to state court).
           The same is true of Gil v. State Farm Mut. Auto. Ins. Co., 2017 WL 7796182 (S.D. Fla. Apr. 24,
  2017), where a driver injured in a car accident sued her insurer for payment under the policy. Id. at *1.
  When the insurer removed, the plaintiff sought to join the driver who’d hit her. Id. As in Vasquez,
  nothing had happened after removal to change the plaintiff’s relationship to the other driver. She had
  all along known who he was and how he was responsible for her injuries. Nor did she have any new
  reason to join him after removal. Here, by contrast, the relationship between T&G and Celeiro
  continues to evolve, and T&G has given valid reasons for its post-removal request.
                                                      7
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 8 of 14



  contends that T&G will suffer no prejudice because (1) Celeiro intends to release its claims against

  T&G, and (2) even without a release, the Defendant’s rights to the offsets are superior to Celeiro’s.

  See Response ¶¶ 31–32. But the only evidence the Defendant has adduced for Celeiro’s purported

  interest in releasing its claims against T&G is an email from the Defendant’s lawyer—an email that, as

  the Defendant now concedes, Celeiro has never confirmed. In fact, as of this writing, Celeiro still hasn’t

  released its claims against T&G—nor has it even responded to T&G’s separate email, in which T&G’s

  lawyers asked Celeiro’s lawyers whether the subcontractor was interested in releasing those claims.

  There is thus no evidence that Celeiro has released its claims against T&G. To the contrary, all the

  evidence suggests that, despite many opportunities, Celeiro has refused to release its claims—a refusal

  that presents T&G with the very real threat of dual litigation. And this possibility weighs strongly in

  favor of joinder. Compare Alleyne, 2011 WL 12711451, at *3 (denying joinder where “[t]he risk of

  multiple litigation arising from this matter is small”). In this last respect, the Defendant’s assurance

  that, because of its own subrogation rights—by which its claims to the offsets (apparently) supersede

  Celeiro’s—T&G would be likely to win any such state lawsuit must come as little consolation to the

  Plaintiff. After all, even if the Defendant is right, the Plaintiff would still have to pay lawyers to litigate

  identical claims in two different fora—a needless outlay of time and money, however the state case

  turns out. 2

          The “cross-default” provisions in the Morrow and Tamarac Subcontracts provide still another

  reason for joinder. T&G faces a hard cap of $404,000 on any damages it might recover on the

  Performance Bond from the Morrow Project. 3 See Reply at 7; see also Hearing. Since T&G believes



  2
    This inequity is, of course, one-sided, because the Defendant would never have to participate in any
  parallel state litigation—and thus has only to gain from forcing T&G to divide its resources (and
  attention). For this reason, the fourth Hensgens factor—“any other factors bearing on the equities”—
  likewise favors joinder.
  3
    We focus here on the Performance Bond because, at the Hearing, the parties seemed fairly confident
  that their dispute over the Payment would (very likely) be resolved. See generally Hearing.
                                                        8
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 9 of 14



  that Celeiro—and, by extension, the Defendant—owes it far more than $404,000, T&G stands to lose

  money on this litigation, even if it prevails. But, T&G says, there’s an easy way for it to come closer

  to breaking even. T&G apparently owes Celeiro money for work the subcontractor performed at the

  Tamarac Project. See Reply at 7; see also Hearing. Why does that matter? Because the “cross-default”

  provisions in the two Subcontracts allow T&G and Celeiro to net out, as it were, their various debits

  and credits from the two projects on one balance sheet. See Hearing. T&G refers to this process as

  “stacking,” and a simple illustration may underscore its significance here.

          Imagine that, at the end of the day, the Defendant owes T&G $500,000 on the Performance

  Bond from the Morrow Project. Given the damages cap, however, the Defendant would only have to

  pay T&G $404,000—leaving T&G to try to collect the remaining $96,000, if it can, from Celeiro in a

  separate state-court case. But, from T&G’s perspective, there are two problems with this strategy. The

  first is that Celeiro—whose principal has recently sought bankruptcy protection—may not have the

  money. The second is that pursuing Celeiro for the balance would require T&G to pay its lawyers

  what will likely amount to tens of thousands of dollars—litigation isn’t cheap these days—to file and

  prosecute that second case. This second problem is exacerbated by the fact that T&G apparently owes

  Celeiro some $80,000 on the Tamarac Project. At best, then, T&G’s separate claim against Celeiro

  might net it something in the range of $16,000—a meager sum T&G isn’t likely to pay any lawyers (let

  alone the very expensive law firm it has retained) to pursue. So, how does adding Celeiro to this lawsuit

  help T&G mitigate its “losses?” The “cross-default,” of course. That provision, remember, allows

  T&G to add a –$80,000 to its balance sheet with Celeiro (and, by extension, the Defendant) on the

  Morrow Project. With Celeiro in the case, then, T&G would start out at –$80,000—a deficit that

  would permit T&G to recover up to $484,000 from the Defendant under the Performance Bond’s




                                                     9
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 10 of 14



   damages cap. 4 Adding Celeiro to the case would thus net T&G—all things being equal—$80,000,

   without having to expend any additional time or money on parallel litigation.

           Of course, the Court takes no position on how the Subcontracts operate or whether the facts

   as T&G presents them5 are true. But these outstanding questions do reinforce the Court’s view that

   there remain overlapping and unresolved issues between the three parties, which should be addressed

   in one case.

           At the Hearing, the Defendant argued that the Tamarac Project really had nothing to do with

   its liability under the Morrow Project’s Performance Bond. See Hearing. But that’s hard to square with

   the Defendant’s subrogation rights. See Response ¶¶ 31–32. If T&G is right about the effect of the

   “cross-default” provision—and, specifically, its “stacking” effect in the unique circumstances

   presented here—then the Defendant-as-subrogee may well be bound by that provision, just as, for

   example, it’s entitled to stand in Celeiro’s shoes and assert Celeiro’s contract defenses. See Response

   at 11. But, again, the point is not whether T&G is right on the merits; the point is, rather, that T&G

   has a colorable contract-based argument that it can only advance if Celeiro is joined as a defendant. See

   Wade v. Dolgencorp, LLC, 2009 WL 8630725, at *2 (M.D. Fla. Oct. 14, 2009) (“Where a plaintiff states

   even a colorable claim against the resident [i.e., non-diverse] defendant, joinder is proper and the case

   should be remanded to state court.” (quoting Pacheco de Perez v. AT&T Co., 130 F.3d 1368, 1380 (11th

   Cir. 1998)).

           The Defendant also suggested that any decision allowing Celeiro’s joinder would unlock a

   frightening Pandora’s box—chock full of hypothetical horribles. Chief among these, counsel warned,

   was a slippery slope of the if-now-then-always variety: if we permit joinder here, the argument goes,



   4
    $404,000 – (–$80,000) = $484,000.
   5
    Viz., that T&G’s damages exceed the Performance Bond cap, that T&G owes Celeiro money on the
   Tamarac Project, or that the Subcontracts allow T&G to “stack” its debt to Celeiro on top of the
   Performance Bond cap.
                                                      10
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 11 of 14



   then general contractors will always join subcontractors as defendants in suits against sureties—a

   calamity that, the Defendant assures us, isn’t remotely the norm. But we need not follow the

   Defendant into this worm hole. Who’s to say that the parties’ respective domiciles in future cases will

   align as they do here—eviscerating diversity? Or that these future actions will implicate restrictive

   damages caps for which the only salve may well be the contractor’s debt to the subcontractor—a debt

   the contractor hopes to apply against the surety through a cross-default provision that might alleviate

   the greater part of the cap’s burden? And will all such future cases involve a subcontractor who’s

   demanded payment on two separate projects—only one of which implicates the rights of the surety

   as subrogee? More fundamentally, even if all such future cases turn on all these same facts—an unlikely

   prospect, to be sure—what is it about sending this narrow range of cases back to state court that so

   offends us? Surely, the sureties’ preference for federal court shouldn’t be viewed as some irrebuttable

   entitlement—an unprecedented federal-court privilege that overrides the strictures of Article III and

   § 1447(e). The upshot is that, where (as here) the general contractor—who’s master of its complaint—

   has legitimate, post-removal reasons to add the subcontractor, and when (again, as here) the Hensgens

   factors favor joinder, the non-diverse subcontractor should be joined and the case should be remanded.

           The Defendant advances five additional arguments—all meritless. First, the Defendant insists

   that most of the evidence in the case should come from T&G’s files, so we won’t need Celeiro during

   discovery—and, even if we do, Celeiro could be subjected to third-party practice. See Response ¶ 27.

   To begin with, though, it isn’t true that Celeiro will have little to add here. To the contrary, given that

   the dispute hinges to a large degree on how much work Celeiro did and how much that work cost,

   Celeiro’s files—and, indeed, some choice depositions of Celeiro’s employees—will likely play a crucial

   role in discovery. Why, then, would we relegate these questions to third-party discovery under Rule

   45—as the Defendant suggests, see id.—when we can easily bring all the parties, including Celeiro,

   under one court’s jurisdiction? The Defendant never answers this rather simple question.


                                                       11
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 12 of 14



               Second, the Defendant assures us that it has more than enough capital to satisfy any adverse

   judgment—the supposition being that T&G wouldn’t be prejudiced by Celeiro’s absence. See id. ¶ 28.

   That may be true—but it’s quite beside the point. T&G’s prejudice would arise, not from the

   Defendant’s default, but from T&G’s inability to use the “cross-default” provisions to “stack” its

   damages from the Tamarac Project on top of the Morrow Performance Bond’s damages cap. 6 And,

   as we’ve seen, the potential threat (and cost) of parallel—and duplicative—litigation with Celeiro only

   further highlights the scope of T&G’s prejudice.

               Third, the Defendant maintains that T&G could always just sue Celeiro in a separate action in

   state court, see id. ¶ 29, and that any overlapping issues could be worked out by an aggressive

   administration of issue preclusion and res judicata, see Hearing. But this is precisely what the Hensgens

   factors are meant to prevent. See, e.g., Godwin, 2006 WL 3924795, at *2 (explaining that “the burden of

   having to prosecute two separate lawsuits is a significant injury”). T&G shouldn’t have to litigate two

   interconnected lawsuits in two separate fora—incurring additional costs and fees—when it has

   advanced a viable basis for joinder. Issue preclusion and res judicata, moreover, don’t operate

   automatically. The parties will inevitably have to litigate complex factual and legal questions, presumably

   after some robust discovery, to prevail under either doctrine—a logistical reality that renders the

   Defendant’s proposed solution cumbersome and (at least so far as T&G is concerned) tremendously

   unfair. 7

               Fourth, the Defendant says that T&G’s failure to include a declaratory-judgment count against

   Celeiro in its proposed amended complaint belies its true objectives. See Response ¶ 30. But it’s not




   6
     Again, the Court takes no position on whether the Subcontracts support this kind of liability stacking.
   But T&G has made a “colorable” claim that they do—and, if they do, then T&G would be prejudiced
   by Celeiro’s absence.
   7
     Unfair because (as we’ve said) the Defendant—unlike T&G—wouldn’t have to participate in, or
   incur the costs of, that other lawsuit.
                                                        12
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 13 of 14



   immediately clear that a declaratory judgment would be necessary to resolve the competing-offset

   question. Presumably, the offsets could get worked out in a final damages computation—a

   computation that could proceed just as well within the rubric of a contract claim. Even if a declaratory-

   judgment claim were the best way to resolve this issue, though, counsel for T&G has already agreed to

   add such a claim. See Hearing. And so, while it isn’t necessary now, the Court will remand the case to

   state court, where T&G can (though it need not) assert a state-law, declaratory-judgment claim as

   appropriate.

           Fifth, the Defendant downplays the significance of any joint-and-several liability it may share

   with Celeiro, noting that FED. R. CIV. P. 19 doesn’t govern the analysis under § 1447(e). That’s true,

   of course—but the point only undermines the Defendant’s position because § 1447(e) is more permissive

   than Rule 19. In other words, in the context of § 1447(e), the non-diverse defendant need not be

   indispensable to be joined. See Heininger v. Wecare Distribs., Inc., 706 F. Supp. 860, 862 (S.D. Fla. 1989)

   (explaining that the new defendant “need not be indispensable . . . in order for a district court to permit

   joinder and remand the action to state court” (emphasis added)); see also Hensgens, 833 F.2d at 1182

   (concluding that the “balancing of these competing interests is not served by a rigid distinction of

   whether the proposed added party is an indispensable or permissive party”); Mayes v. Rappaport, 198

   F.3d 457, 462 (4th Cir. 1999) (“Under Section 1447(e), the actual decision on whether or not to permit

   joinder of a [non-diverse] defendant . . . is committed to the sound discretion of the district court;

   thus, this decision is not controlled by a Rule 19 analysis.”). The Rule 19 distinction thus adds little to

   the analysis.

                                                      ***

           For the foregoing reasons, the Court hereby ORDERS and ADJUDGES as follows:

           1. T&G’s Motion [ECF No. 14] is GRANTED.

           2. T&G’s First Amended Complaint [ECF No. 14-1] is deemed filed as of this Order.


                                                       13
Case 0:20-cv-61589-RKA Document 24 Entered on FLSD Docket 02/10/2021 Page 14 of 14



         3. The Clerk shall REMAND this case to the Seventeenth Judicial Circuit in and for Broward

            County, Florida.

         4. The Clerk shall CLOSE this case. All pending deadlines are TERMINATED, and any

            pending motions are DENIED as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 9th day of February 2021.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE
   cc:   counsel of record




                                                 14
